Citation Nr: 1455008	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a September 2014 Travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA examination in June 2008 where the examiner diagnosed the Veteran with obstructive sleep apnea (OSA).  The examiner opined that the Veteran's OSA is not secondary or aggravated by his PTSD.  The examiner reasoned that OSA is a disorder of intermittent upper airway obstruction during sleep which usually affects the patient who has a pre-existing narrowing of upper airway.  

The Board finds that the examiner does not adequately address whether the sleep apnea is aggravated by the service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439(1995) (service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  The opinion appears to only address whether the PTSD caused the sleep apnea.  Therefore, the Board finds that the June 2008 VA examination is inadequate for adjudication purpose.

Second, the Veteran has alleged that his sleep apnea may be related to his exposure to burning oil while in service.  See Board Hearing Transcript, pp. 4-5.  There is no medical opinion of record which addresses this contention.  Therefore, the Board remands the matter for a new examination to address all theories of entitlement.  

Third, the evidence of record further indicates that the Veteran receives Social Security Administration (SSA) disability benefits, see Board Hearing Transcript, pp. 11-13; April 2010 SSA Award Notice, however, the records have not yet been obtained.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).   

Fourth, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

All attempts to secure this evidence must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, obtain an addendum opinion from the June 2008 VA examiner (or, if he/she is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or caused by service.

The examiner's attention is directed to the Veteran's statement that he was exposed to burning oil while in service.

b.  Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected PTSD.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:
i.  the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  

The examiner's attention is directed to the Veteran's statement that his psychiatrist informed him that his PTSD may be aggravating his sleep apnea.  See Board Hearing Transcript, pp. 14-15.  The examiner's attention is also directed to the February 2010 VA PTSD examination where the examiner noted "his PTSD symptoms influence his daily behavior by contributing to loss of sleep."  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



